Title: To George Washington from Jonathan Trumbull, Sr., 1 September 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 1st Septr 1777

I acknowledge the Receipt of your Letter of the 31st July ult: and am happy to congratulate you on the Success of General Stark near Benington and Colo. Gansevoort at Fort Stanwix—Events which demand our highest Gratitude to the Supream Director for his mercifull Appearance for us at that critical Juncture—This ought not to lessen our Desires that a thorough and impartial Enquiry be made into the Grounds and Reasons for the Evacuation of Tyconderoga and Mount Independance and that there was no Ground to stand upon for our Defence until the way was left open to the Enemy near down to

Albany—That it may prove satisfactory to the Public—it is necessary that Time and Care be taken to procure every Document and Evidence needfull fully to elucidate the Matters of Fact with their attending Circumstances that the Determination may appear to be thorough candid and impartial.
Your several Requisitions made through Majr General Putnam have been duly attended to.
I have to acknowledge the Honor of your two Letters of the 4th of Augt—On that respecting the recruiting Men and taking up Deserters—This State is divided into six Brigades of Militia—The Limits of each is made a District—The Officers and Place of Rendezvous shall be soon appointed and you noticed thereof in my next.
On the other have to observe that previous to our receiving General Gates’s Letter from Philadelphia of the Same Date—Our General Assembly ordered about 100 or 150 light Horsemen and two Regiments of our Militia consisting of 728 Men each to continue in Service for two Months after they joyn the northern Army unless sooner dismissed—Immediately after receiving his Letter we wrote to him to know whether he desired us to send only the Number he had requested and received for Answer—That he requested the whole that were ordered by the Assembly—The light Horsemen and many of the Foot are doubtless arrived before this the Residue are marching on—Our Militia are not about to give up their Country’s Cause—I depend on their vigorous Exertions at this Season and hope for some Thing notable from them—I received from Majr General Putnam a Copy of yours of the 22nd of August to him with Wm Bardley’s Intelligence—Copies of them are forwarded to the eastern States—and proper Attention will be paid to your Requisition—The two Brigadiers O. Wolcott & Silliman are ordered to furnish Majr General Putnam with Men from their Brigades answerable to his Requests—Measures are taking to find the Causes of our Deficiencies in filling our Quota of the Continental Army that a proper Remedy may be provided agreeable to what may appear to be right for making them up.
My near Connections with the late Commissary General is the Occation that I forbear to mention my Fears and Concerns for that Department—The whole Matter with its Causes and probable Consequences are better known to you than to me. I am, with Esteem and Regard—Your Excellency’s Most Obedient and most humble Servant

Jonth; Trumbull

